On Rehearing.
It seems to be contended by appellee that the commingling of funds was due to an error in bookkeeping on the part of the bank, or that in some other manner not pointed out it was the bank's fault. The record does not bear this out at all. It shows that Kiser had only the two accounts stated in the main opinion; that he and his deputy must have known this because they made their deposits to the credit of the account of E. B. Kiser, tax collector, and the same was credited in the passbook of that account. Certainly the bank was not responsible for Kiser's action in depositing his private funds in that account and for him failing to withdraw his commissions when his reports had been approved by the proper authorities.
We deem it proper to make this additional observation, for the majority does not think that any error or wrongful action on the part of the bank for which Kiser is not responsible would deprive him of the right to establish his claim against the depositors' guaranty fund.